Exhibit 10.2.12

EXECUTION COPY

AMENDMENT NO. 20 TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 20 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”) is entered into as of November 8, 2010 by and
among:

(a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Seller” or “YRRFC”),

(b) YRC Worldwide Inc., a Delaware corporation (the “Performance Guarantor”),

(c) SunTrust Robinson Humphrey, Inc., Wells Fargo Bank, N.A. (successor by
merger to Wachovia Bank, National Association), The Royal Bank of Scotland plc (
successor to ABN AMRO Bank N.V.), and JPMorgan Chase Bank, N.A. (“JPMorgan”)
(each of the foregoing, a “Co-Agent”), and

(f) JPMorgan, as administrative agent for the Groups (together with its
successors and permitted assigns and in such capacity, the “Administrative
Agent” and together with the Co-Agents, and their respective successors and
permitted assigns, the “Agents”),

with respect to that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008, among the Seller, the Committed
Purchasers, the Conduits, the LC Issuer and the Agents (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “RPA”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

  1. Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to such terms in the RPA.

 

  2. Amendments to RPA. Effective as of the Effective Date (as defined herein),
subject to the satisfaction of the conditions precedent set forth in Section 3
below, the RPA is hereby amended as follows:

(a) Clause (ii) appearing in the definition of “Eligible Receivable” set forth
on Exhibit I to the RPA is hereby amended and restated in its entirety as
follows:

(ii) a Receivable (A) as to which no payment, or part thereof, remains unpaid
for 120 days or more from the original invoice date and (B) that is not a
Defaulted Receivable,

(b) The definition of “Concentration Limit” set forth on Exhibit I to the RPA is
hereby amended to delete the “and” appearing at the end of clause (a) therein,
to insert

 

1



--------------------------------------------------------------------------------

“and” at the end of clause (b) and to insert the following new clause (c) in
proper alphabetical order:

(c) at any time, for all Receivables which constitute In-Transit Unearned
Receivable Balances, 0% of the aggregate Outstanding Balance of all Eligible
Receivables at such time;

(c) Exhibits VIII-A and VIII-B to the RPA are hereby amended and restated in
their entirety as set forth in Annexes I and II, respectively, attached hereto.

 

  3. Conditions Precedent. This Amendment shall become effective on the date
(the “Effective Date”) when each of the following conditions precedent have been
satisfied or waived:

(a) The Administrative Agent shall have received the following, each in a form
satisfactory to the Administrative Agent: (i) counterparts of this Amendment
duly executed by the Seller, the Performance Guarantor, the Required Agents and
the Administrative Agent, and (ii) such other documents, instruments or
agreements as any Agent shall reasonably request.

(b) The Seller shall have paid the reasonable legal fees and disbursements of
the Administrative Agent’s counsel, Sidley Austin LLP, invoiced on or prior to
the date on which the conditions described in clause (a) of this Section 3 have
been satisfied.

 

  4. Representations and Warranties. In order to induce the other parties to
enter into this Amendment:

(a) The Seller hereby represents and warrants to the Purchasers and Agents that
after giving effect to Section 2 above, (i) no Servicer Default or Potential
Servicer Default exists and is continuing as of the Effective Date or would
result from the execution, delivery and performance of this Amendment, (ii) the
RPA, as amended hereby, constitutes legal, valid and binding obligations of the
Seller and the Performance Guarantor enforceable against such Person in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law) and (iii) excluding Section 3.1(k) of the RPA solely insofar as it relates
to the absence of a Material Adverse Effect of the type described in clause
(i) of the definition of such term (as to which no representation or warranty is
made hereby), each of the Seller’s representations and warranties contained in
the RPA is correct as of the Effective Date.

(b) The Performance Guarantor hereby consents to the amendments herein contained
and ratifies and confirms that the Performance Undertaking remains in full force
and effect.

 

  5. Ratification. Except as specifically amended or otherwise modified herein,
the RPA is hereby ratified, approved and confirmed in all respects.

 

  6.

Reference to Agreement. From and after the Effective Date, each reference in the
RPA to “this Agreement”, “hereof”, or “hereunder” or words of like



--------------------------------------------------------------------------------

 

import, and all references to the RPA in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind and nature shall
be deemed to mean, respectively, the RPA as modified by this Amendment.

 

  7. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees,
and out-of-pocket expenses (including reasonable attorneys’ fees and
disbursements) incurred by the Agents in connection with the preparation,
execution and enforcement of this Amendment.

 

  8. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.

 

  9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart via facsimile or other electronic transmission shall be deemed
delivery of an original counterpart.

<Signature pages follow>



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

 

  Name:   Title: YRC WORLDWIDE INC., as Performance Guarantor By:  

 

  Name:   Title: SUNTRUST ROBINSON HUMPHREY, INC., as Three Pillars Agent By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Falcon Agent and as
Administrative Agent By:  

 

  Name: John M. Kuhns   Title: Executive Director WELLS FARGO BANK, N.A.
(successor by merger to Wachovia Bank, National Association), as Wells Fargo
Agent By:  

 

  Name:   Title:

Amendment No. 20 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Amsterdam Agent By: RBS SECURITIES INC., as
its agent By:  

 

  Name:   Title:

Amendment No. 20 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDMENT NO. 21 TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 21 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”) is entered into as of December 20, 2010 by and
among:

(a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Seller” or “YRRFC”),

(b) YRC Worldwide Inc., a Delaware corporation (the “Performance Guarantor”),

(c) SunTrust Robinson Humphrey, Inc., Wells Fargo Bank, N.A. (successor by
merger to Wachovia Bank, National Association), The Royal Bank of Scotland plc
(successor to ABN AMRO Bank N.V.), and JPMorgan Chase Bank, N.A. (“JPMorgan”)
(each of the foregoing, a “Co-Agent” and collectively, the “Co-Agents”), and

(f) JPMorgan, as administrative agent for the Groups (together with its
successors and permitted assigns and in such capacity, the “Administrative
Agent” and together with the Co-Agents, and their respective successors and
permitted assigns, the “Agents”),

with respect to that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008, among the Seller, the Committed
Purchasers, the Conduits, the LC Issuer and the Agents (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “RPA”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to such terms in the RPA.

2. Amendments to RPA. Effective as of the Effective Date (as defined herein),
subject to the satisfaction of the conditions precedent set forth in Section 3
below, the RPA is hereby amended as follows:

(a) The definition of “Co-Agent Fee Letter” set forth on Exhibit I to the RPA is
hereby amended and restated in its entirety as follows:

“Co-Agents’ Fee Letter” means, the sixth amended and restated Co-agents’ fee
letter, dated as of December 20, 2010 by and among the Agents, the LC Issuer and
the Seller, as such fee letter may be further amended, restated, supplemented or
otherwise modified from time to time.

 

1



--------------------------------------------------------------------------------

(b) The definition of “Required Co-Agents” set forth on Exhibit I to the RPA is
hereby amended and restated in its entirety as follows:

“Required Co-Agents” means (a) on any date of determination prior to the
Amortization Date, the Co-Agents of the Bank Groups whose Group Commitments
represent more than 50% of the Aggregate Commitments, and (b) on any date of
determination on or after the Amortization Date, the Co-Agents of the Bank
Groups whose Groups’ respective Capital then outstanding represents more than
50% of the aggregate Capital then outstanding from all Bank Groups; provided,
that with respect to any consent required for the extension of the Deferred
Payment Termination Date, Required Co-Agents shall mean the Administrative Agent
and the Co-Agents (other than the Falcon Agent) for two of the Banks Groups.

(c) The definition of “Trigger Event” set forth on Exhibit I to the RPA is
hereby amended and restated in its entirety as follows:

“Trigger Event” means (a) the failure of the Performance Guarantor to maintain
Available Cash equal to or greater than $25,000,000 at all times, (b) the
failure of the Performance Guarantor to maintain, as of the end of the
accounting periods set forth below, Consolidated EBITDA in the minimum level set
forth below next to such accounting period (for each such period, “Minimum
Consolidated EBITDA”):

 

Period

  

Minimum Consolidated
EBITDA

 

For the two consecutive fiscal quarters ending September 30, 2010

   $ 50,000,000   

For the three consecutive fiscal quarters ending December 31, 2010

   $ 100,000,000   

For the four consecutive fiscal quarters ending March 31, 2011

   $ 140,000,000   

For the four consecutive fiscal quarters ending June 30, 2011

   $ 210,000,000   

For the four consecutive fiscal quarters ending September 30, 2011

   $ 245,000,000   

For the four consecutive fiscal quarters ending December 31, 2011

   $ 270,000,000   

For the four consecutive fiscal quarters ending March 31, 2012

   $ 300,000,000   

For the four consecutive fiscal quarters ending June 30, 2012

   $ 330,000,000   

or (c) as of the end of the accounting periods set forth below, Capital
Expenditures of the Performance Guarantor and its Subsidiaries shall exceed the
amount set forth below next to such accounting period:

 

2



--------------------------------------------------------------------------------

Period

  

Maximum Capital
Expenditures

 

For any single fiscal quarter in 2010

   $ 57,500,000   

For the four consecutive fiscal quarters ending December 31, 2010

   $ 115,000,000   

For the first fiscal quarter in 2011

   $ 20,000,000   

For the second fiscal quarter in 2011

   $ 35,000,000   

For the third fiscal quarter in 2011

   $ 70,000,000   

For the fourth fiscal quarter in 2011

   $ 70,000,000   

For any single fiscal quarter in 2012

   $ 50,000,000   

(d) Exhibit I to the RPA is hereby amended to insert the following new
definition in proper alphabetical order:

“Deferred Payment Termination Date” has the meaning specified in the Co-Agent
Fee Letter.

3. Conditions Precedent. This Amendment shall become effective as of the date
(the “Effective Date”) when each of the following conditions precedent have been
satisfied or waived:

(a) The Administrative Agent shall have received the following, each in a form
satisfactory to the Administrative Agent: (i) counterparts of this Amendment
duly executed by the Seller, the Performance Guarantor, the Co-Agents and the
Administrative Agent, (ii) a duly executed copy of the Consent and Amendment
No. 19 to the YRCW Credit Agreement (“Amendment No. 19”), dated as of
December 20, 2010, among the Performance Guarantor, as borrower, the entities
party thereto as Canadian Borrowers, the entities party thereto as UK Borrowers,
the financial institutions party thereto and JPMorgan, as administrative agent,
(iii) evidence that all conditions precedent to Amendment No. 19 have been
satisfied and that the amendments contemplated in Amendment No. 19 have become
effective, and (iv) such other documents, instruments or agreements as any Agent
shall reasonably request.

(b) the Seller shall have paid the reasonable legal fees and disbursements of
(i) the Administrative Agent’s counsel, Sidley Austin LLP and (ii) the Wells
Fargo Agent’s counsel, Greenberg Traurig, LLP, in each case, invoiced on or
prior to the date on which the conditions described in clause (a) above and this
clause (b) have been satisfied.

4. Consent to Amendment No. 19. Effective as of the Effective Date, subject to
the satisfaction of the conditions precedent set forth in Section 3 above, the
Co-Agents hereby agree that the Interim Restructuring arising by reason of the
execution and delivery of Amendment No. 19 shall not constitute a Servicer
Default.

5. Representations and Warranties. In order to induce the other parties to enter
into this Amendment:

 

3



--------------------------------------------------------------------------------

(a) The Seller hereby represents and warrants to the Purchasers and Agents that
after giving effect to Section 2 above, (i) no Servicer Default or Potential
Servicer Default exists and is continuing as of the Effective Date or would
result from the execution, delivery and performance of this Amendment, (ii) the
RPA, as amended hereby, constitutes the legal, valid and binding obligations of
the Seller and the Performance Guarantor, enforceable against such Person in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law) and (iii) excluding Section 3.1(k) of the RPA solely insofar as it relates
to the absence of a Material Adverse Effect of the type described in clause
(i) of the definition of such term (as to which no representation or warranty is
made hereby), each of the Seller’s representations and warranties contained in
the RPA is correct as of the Effective Date.

(b) The Performance Guarantor hereby consents to the amendments herein contained
and ratifies and confirms that the Performance Undertaking remains in full force
and effect.

6. Ratification. Except as specifically amended or otherwise modified herein,
the RPA is hereby ratified, approved and confirmed in all respects.

7. Release. In further consideration of the execution by the Administrative
Agent and the Co-Agents of this Amendment, to the extent permitted by applicable
law, the Seller, on behalf of itself and all of its successors and assigns
(collectively, the “Releasors”), hereby completely, voluntarily, knowingly, and
unconditionally releases and forever discharges the Administrative Agent, each
Co-Agent, each of the Purchasers, the LC Issuer, each of their advisors,
professionals and employees, each affiliate of the foregoing and all of their
respective permitted successors and assigns (collectively, the “Releasees”),
from any and all claims, actions, suits, and other liabilities, including,
without limitation, any so-called “lender liability” claims or defenses
(collectively, “Claims”), whether arising in law or in equity, which any of the
Releasors ever had, now has or hereinafter can, shall or may have against any of
the Releasees for, upon or by reason of any matter, cause or thing whatsoever
from time to time occurred on or prior to the date hereof, in any way
concerning, relating to, or arising from (a) the RPA or any of the other
Transaction Documents (including, without limitation, with respect to the
payment, performance, validity or enforceability of the Seller’s obligations
thereunder, the liens securing such obligations, or any or all of the terms or
conditions of any Transaction Document), (b) the financial condition, business
or operations of the Seller, and (c) the negotiation, documentation and
execution of this Amendment and any documents relating hereto, except for Claims
determined in a final and nonappealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Releasee. The Releasors hereby acknowledge that they have
been advised by legal counsel of the meaning and consequences of this release.

8. Reference to Agreement. From and after the Effective Date, each reference in
the RPA to “this Agreement”, “hereof”, or “hereunder” or words of like import,
and all references to the RPA in any and all agreements, instruments, documents,
notes, certificates and other writings of every kind and nature shall be deemed
to mean, respectively, the RPA as modified by this Amendment.

 

4



--------------------------------------------------------------------------------

9. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Agents in connection with the preparation, execution and
enforcement of this Amendment.

10. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.

11. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart via facsimile or other electronic transmission shall be deemed
delivery of an original counterpart.

<Signature pages follow>

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

 

  Name:   Title: YRC WORLDWIDE INC., as Performance Guarantor By:  

 

  Name:   Title: SUNTRUST ROBINSON HUMPHREY, INC., as Three Pillars Agent By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Falcon Agent and as
Administrative Agent By:  

 

  Name: John M. Kuhns   Title: Executive Director WELLS FARGO BANK, N.A.
(successor by merger to Wachovia Bank, National Association), as Wells Fargo
Agent By:  

 

  Name:   Title:

Amendment No. 21 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Amsterdam Agent By: RBS SECURITIES INC., as
its agent By:  

 

  Name:   Title:

Amendment No. 21 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXECUTION COPY

OMNIBUS AMENDMENT

AMENDMENT NO. 22 TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

AND

AMENDMENT NO. 8 TO

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

THIS OMNIBUS AMENDMENT (this “Amendment”) is entered into as of February 28,
2011 by and among:

(a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Company”),

(b) YRC Worldwide Inc., a Delaware corporation (the “Performance Guarantor”),

(c) SunTrust Robinson Humphrey, Inc., Wells Fargo Bank, N.A. (successor by
merger to Wachovia Bank, National Association), The Royal Bank of Scotland plc
(successor to ABN AMRO Bank N.V.), and JPMorgan Chase Bank, N.A. (“JPMorgan”)
(each of the foregoing, a “Co-Agent” and collectively, the “Co-Agents”),

(f) JPMorgan, as administrative agent for the Groups (together with its
successors and permitted assigns and in such capacity, the “Administrative
Agent” and together with the Co-Agents, and their respective successors and
permitted assigns, the “Agents”), and

(g) YRC Inc., a Delaware corporation formerly known as Yellow Roadway Corp. and
successor by merger to Yellow Transportation, Inc. and Roadway Express, Inc.
(“YRC”), USF Reddaway, Inc., an Oregon corporation (“Reddaway”), and USF
Holland, Inc., a Michigan corporation (together with YRC and Reddaway, the
“Originators”),

with respect to that certain (i) Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008, among the Company, the Committed
Purchasers, the Conduits, the LC Issuer and the Agents (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “RPA”) and
(ii) that certain Amended and Restated Receivables Sale Agreement, dated as of
May 24, 2005, by and among the Originators, as sellers, and the Company, as
purchaser (as amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “RSA”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to such terms in (or incorporated by
reference in) the RPA, or if not defined therein, in (or incorporated by
reference in) the RSA.

2. Amendments to RPA. Effective as of the Effective Date (as defined herein),
subject to the satisfaction of the conditions precedent set forth in Section 4
below, the RPA is hereby amended as follows:

(a) The definition of “Co-Agent Fee Letter” set forth on Exhibit I to the RPA is
hereby amended and restated in its entirety as follows:

“Co-Agents’ Fee Letter” means, the seventh amended and restated Co-agents’ fee
letter, dated February 28, 2011 by and among the Agents, the LC Issuer and the
Seller, as such fee letter may be further amended, restated, supplemented or
otherwise modified from time to time.

(b) Clause (b) of the definition of “Trigger Event” set forth on Exhibit I to
the RPA is hereby amended and restated in its entirety as follows:

(b) the failure of the Performance Guarantor to maintain, as of the end of the
accounting periods set forth below, Consolidated EBITDA in the minimum level set
forth below next to such accounting period (for each such period, “Minimum
Consolidated EBITDA”):

 

Period

  

Minimum Consolidated

EBITDA

For the three consecutive fiscal quarters ending December 31, 2010

   $100,000,000

For the four consecutive fiscal quarters ending June 30, 2011

   Agreed EBITDA Amount

For the four consecutive fiscal quarters ending September 30, 2011

   Agreed EBITDA Amount

For the four consecutive fiscal quarters ending December 31, 2011

   Agreed EBITDA Amount

For the four consecutive fiscal quarters ending March 31, 2012

   Agreed EBITDA Amount

For the four consecutive fiscal quarters ending June 30, 2012

   Agreed EBITDA Amount

; provided, that for purposes of the foregoing, “Agreed EBITDA Amount” shall
mean, in respect of each of the four consecutive fiscal quarter periods ending
June 30, 2011, September 30, 2011, December 31, 2011, March 31, 2012 and
June 30, 2012, an amount for each such period proposed by the Performance
Guarantor and agreed to by the Required Co-Agents, on or prior to April 29,
2011,

 

2



--------------------------------------------------------------------------------

(c) The definition of “Required Co-Agents” set forth on Exhibit I to the RPA is
hereby amended and restated in its entirety as follows:

“Required Co-Agents” means (a) on any date of determination prior to the
Amortization Date, the Co-Agents of the Bank Groups whose Group Commitments
represent more than 50% of the Aggregate Commitments, and (b) on any date of
determination on or after the Amortization Date, the Co-Agents of the Bank
Groups whose Groups’ respective Capital then outstanding represents more than
50% of the aggregate Capital then outstanding from all Bank Groups; provided,
that with respect to any consent required for (i) the extension of the Deferred
Payment Termination Date or the Restructuring Closing Date, (ii) the waiver of
any condition set forth in the definition of “Restructuring Closing Date” and
(iii) the approval of the Agreed EBITDA Amount, Required Co-Agents shall mean
the Administrative Agent and the Co-Agents (other than the Falcon Agent) for two
of the Banks Groups.

(d) Exhibit I to the RPA is hereby amended to insert the following new
definition in proper alphabetical order:

“Restructuring Closing Date” shall have the meaning specified in the Co-Agents’
Fee Letter.

3. Amendment to the RSA. Effective as of the Effective Date (as defined herein),
subject to the satisfaction of the conditions precedent set forth in Section 4
below, the second sentence appearing in Section 4.1(a)(i) of the RSA is hereby
amended and restated in its entirety as follows:

Such auditor’s report shall be (other than with respect to the auditor’s report
delivered in (a) 2011 in respect of the fiscal year ended 2010 and (b) 2010 in
respect of the fiscal year ended 2009) free from exceptions, reservations or
qualifications as result of which the auditor would be unable to conclude that
the financial statements fairly present or adequately disclose in all material
respects the financial condition of YRC Worldwide Inc. and its consolidated
Subsidiaries, provided however, that such auditor’s reliance on audit results
provided by other auditors of recognized national standing shall not constitute
such exception, reservation or qualification, and shall not be limited because
of restricted or limited access by such accountant to any material portion of
YRC Worldwide Inc.’s or any Subsidiary’s records.

4. Conditions Precedent. This Amendment shall become effective as of the date
(the “Effective Date”) when each of the following conditions precedent have been
satisfied or waived:

(a) The Administrative Agent shall have received the following, each in a form
satisfactory to the Administrative Agent: (i) counterparts of this Amendment
duly executed by the Company, the Performance Guarantor, the Co-Agents, the
Administrative Agent and the Originators, (ii) a duly executed copy of Amendment
No. 20 to the YRCW Credit Agreement

 

3



--------------------------------------------------------------------------------

(“Amendment No. 20”), dated as of February 28, 2011, among the Performance
Guarantor, as borrower, the entities party thereto as Canadian Borrowers, the
entities party thereto as UK Borrowers, the financial institutions party thereto
and JPMorgan, as administrative agent, (iii) evidence that all conditions
precedent to Amendment No. 20 have been satisfied and that the Amendment No. 20
is in full force and effect, and (iv) such other documents, instruments or
agreements as any Agent shall reasonably request.

(b) the Company shall have paid the reasonable legal fees and disbursements of
(i) the Administrative Agent’s counsel, Sidley Austin LLP and (ii) the Wells
Fargo Agent’s counsel, Greenberg Traurig, LLP, in each case, invoiced on or
prior to the date on which the conditions described in clause (a) above and this
clause (b) have been satisfied.

5. Consent to Amendment No. 20. Effective as of the Effective Date, subject to
the satisfaction of the conditions precedent set forth in Section 4 above, the
Co-Agents hereby agree that the Interim Restructuring arising by reason of the
execution and delivery of Amendment No. 20 shall not constitute a Servicer
Default.

6. Representations and Warranties. In order to induce the other parties to enter
into this Amendment:

(a) The Company hereby represents and warrants to the Agents that after giving
effect to Sections 2, 3 and 5 above, (i) no Servicer Default or Potential
Servicer Default exists and is continuing as of the Effective Date or would
result from the execution, delivery and performance of this Amendment, (ii) the
RPA, as amended hereby, constitutes the legal, valid and binding obligations of
the Company and the Performance Guarantor, enforceable against such Person in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law) and (iii) excluding Section 3.1(k) of the RPA solely insofar as it relates
to the absence of a Material Adverse Effect of the type described in clause
(i) of the definition of such term (as to which no representation or warranty is
made hereby), each of the Company’s representations and warranties contained in
the RPA is correct as of the Effective Date.

(b) Each of the Originators hereby represents and warrants to the Company and
the Agents that after giving effect to the amendments contained in Section 3
above, (i) no Event of Default or Potential Event of Default exists and is
continuing as of the Effective Date (as defined herein), (ii) the RSA, as
amended hereby, constitutes the legal, valid and binding obligation of such
Originator enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding of equity or at law) and (iii) excluding Section 2.1(j) of the RSA
solely insofar as it relates to the absence of a Material Adverse Effect of the
type described in clause (i) of the definition of such term (as to which no
representation or warranty is made hereby) each of such Originator’s
representations and warranties contained in the RSA is true and correct as of
the Effective Date.

 

4



--------------------------------------------------------------------------------

(c) The Performance Guarantor hereby consents to the amendments herein contained
and ratifies and confirms that the Performance Undertaking remains in full force
and effect.

7. Ratification. Except as specifically amended or otherwise modified herein,
the RPA and RSA are hereby ratified, approved and confirmed in all respects.

8. Release. In further consideration of the execution by the Administrative
Agent and the Co-Agents of this Amendment, to the extent permitted by applicable
law, each of the Company, the Performance Guarantor and each Originator, on
behalf of itself and all of its successors and assigns (collectively, the
“Releasors”), hereby completely, voluntarily, knowingly, and unconditionally
releases and forever discharges the Administrative Agent, each Co-Agent, each of
the Purchasers, the LC Issuer, each of their advisors, professionals and
employees, each affiliate of the foregoing and all of their respective permitted
successors and assigns (collectively, the “Releasees”), from any and all claims,
actions, suits, and other liabilities, including, without limitation, any
so-called “lender liability” claims or defenses (collectively, “Claims”),
whether arising in law or in equity, which any of the Releasors ever had, now
has or hereinafter can, shall or may have against any of the Releasees for, upon
or by reason of any matter, cause or thing whatsoever from time to time occurred
on or prior to the date hereof, in any way concerning, relating to, or arising
from (a) the RPA, the RSA or any of the other Transaction Documents (including,
without limitation, with respect to the payment, performance, validity or
enforceability of the Company’s, the Performance Guarantor’s or any Originator’s
obligations thereunder, the liens securing such obligations, or any or all of
the terms or conditions of any Transaction Document), (b) the financial
condition, business or operations of the Company, the Performance Guarantor or
any Originator, and (c) the negotiation, documentation and execution of this
Amendment and any documents relating hereto, except for Claims determined in a
final and nonappealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Releasee. The Releasors hereby acknowledge that they have been advised by legal
counsel of the meaning and consequences of this release.

9. Reference to Agreement. (a) From and after the Effective Date, each reference
in the RPA to “this Agreement”, “hereof”, or “hereunder” or words of like
import, and all references to the RPA in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind and nature shall
be deemed to mean, respectively, the RPA as modified by this Amendment.

(b) From and after the Effective Date, each reference in the RSA to “this
Agreement”, “hereof”, or “hereunder” or words of like import, and all references
to the RSA in any and all agreements, instruments, documents, notes,
certificates and other writings of every kind and nature shall be deemed to
mean, respectively, the RSA as modified by this Amendment.

10. Costs and Expenses. The Company agrees to pay all reasonable costs, fees,
and out-of-pocket expenses (including reasonable attorneys’ fees and
disbursements) incurred by the Agents in connection with the preparation,
execution and enforcement of this Amendment.

 

5



--------------------------------------------------------------------------------

11. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.

12. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart via facsimile or other electronic transmission shall be deemed
delivery of an original counterpart.

<Signature pages follow>

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

 

  Name:   Title: YRC WORLDWIDE INC., as Performance Guarantor By:  

 

  Name:   Title: YRC INC. By:  

 

  Name:   Title: USF REDDAWAY, INC. By:  

 

  Name:   Title: USF HOLLAND, INC. By:  

 

  Name:   Title:

Omnibus Amendment



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC., as Three Pillars Agent By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Falcon Agent and as
Administrative Agent By:  

 

  Name: John M. Kuhns   Title: Executive Director WELLS FARGO BANK, N.A.
(successor by merger to Wachovia Bank, National Association), as Wells Fargo
Agent By:  

 

  Name:   Title: THE ROYAL BANK OF SCOTLAND PLC, as Amsterdam Agent By: RBS
SECURITIES INC., as its agent By:  

 

  Name:   Title:

Omnibus Amendment